ON REHEARING.
STOCKSLAGER, J.-
— In the petition for rehearing in this case, it is earnestly urged by counsel for appellant that the evidence was insufficient to warrant the decree of the trial court, and judgment based thereon. An inspection of the record does not warrant this conclusion. Whilst it is true that plaintiff must establish the facts entitling him to a decree by legal evidence, and a preponderance as well, it is shown by the record that the parties stipulated in open court that the actual cost of the construction of the ditch was immaterial, and also that there was sufficient water to supply all the parties to the suit. The only question they wanted determined was the respective interests of the parties in the ditch, and this the court did, in the way agreed upon by all the parties to the suit.
It is next urged that the decree is not supported by the pleadings. This is true so far as the complaint as originally filed is concerned, but the affidavits of counsel for plaintiff and defendant show that by consent in open court the complaint was amended, the plaintiff claiming one-half of the ditch. The case was tried on this theory. The affidavit of the clerk of the court below shows that the original complaint has been lost, and he is not willing to say the complaint was not amended. He says no amended complaint was filed, but the contention of counsel for respondent and counsel who represented appellant at the time is that the complaint was to be amended by interlineation, and that such was done.
We see no reason to grant a rehearing, and rehearing is denied.
Sullivan, C. J., concurs.
Ailshie, J., took no part in this decision.